PER CURIAM:
Ricardo Maciel appeals pro se from the district court’s denial of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). Maciel claims that he is entitled to relief based on Amendment 801 to the United States Sentencing Guidelines. We disagree. Section 3582(c)(2) allows relief only in accordance with the policy statements of the Sentencing Commission. And the Commission’s policy statement, which is codified at U.S.S.G. § 1B1.10, allows for sentence reductions based only on amendments to the guidelines that are specifically listed in § 1B1.10(d). Because Amendment 801 is not listed there, Maciel is not entitled to relief.'
AFFIRMED.